*536Rehearing denied June 15, 1920.
Petition for Rehearing.
(190 Pac. 338.)
Mr. Louis E. Schmitt, Mr. George M. Brown, Attorney General, and Mr. Walter E. Evans, District Attorney, for the petition.

Mr. John W. Kgste, contra.

Department 2.
McBRIDE, C. J.
The original opinion in this case will be found in 188 Pac. 960, not being as yet published in the Oregon reports.
Both parties file petitions for rehearing. The relator objects to that part of the opinion which contains the following language:
“It is the evident purpose of the proviso to permit such individuals to manage or conduct a dental office or parlor, as-distinguished from those who may actually engage in the practice of dentistry; but a license to conduct an office does not carry with it the right to practice dentistry. They are separate and distinct, and the one does not include the other. If at any time the relator should fail to comply with the limitations of his license, he would violate the law and subject himself to the provided penalties.”
2. It is objected that this language is dictum and not necessary to a decision of the case. We do not so regard it. It was necessary and proper for this court to construe Chapter 120 of the Laws of 1919, and particularly pertinent for it to construe the proviso under which, if at all, the relator had authority to conduct a dental parlor. The opinion specifies the exact limitations under which the relator must conduct such business. In our view of the law there is no substantial distinction between “conducting” a *537dental parlor and “maintaining” or managing one. To put the ease plainly, the relator, under a license or privilege to “conduct, manage, or maintain a dental parlor,” must confine himself strictly to those duties. He may maintain a dental office, have all the instruments and appliances for the extraction, filling, or treatment of teeth, and to manufacture false teeth, and employ competent dentists for that purpose, but can no more engage in the actual practice of dentistry, or in the examination of patients, or advise them in relation to their treatment, than if he had no license whatever. These things must be done by properly licensed employees, and if he even pulls or plugs a tooth, or advises as to its treatment, or manufactures or helps to manufacture false teeth for patients, he is a violator of the law against practicing dentistry without a license. We trust we have made ourselves sufficiently plain upon this point.
3. We see no constitutional objection to Chapter 120, Laws of 1919, and assume, without deciding, that a license issued to conduct a dental parlor is subject to revocation, the same as a license to practice medicine. The distinction between maintaining a dental parlor and engaging in the practice of dentistry seems to us plain. The person conducting a dental parlor furnishes the place and the appliances, by means of which persons actually licensed to practice dentistry can carry on that business; but unless such person, in addition to being licensed to conduct such parlor, is also licensed to practice dentistry, he cannot personally do a single act toward the relief of persons who resort to his parlors for treatment.
Both petitions are denied.
Affirmed. Rehearing Denied.
Bean, Johns and Bennett, JJ., concur.